 Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 1 of 17 PageID #:32505




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                    )
 UNITED STATES SECURITIES                           )
 AND EXCHANGE COMMISSION,                           )
                                                    )
                        Plaintiff,                  )       Civil Action No. 18-cv-5587
                                                    )
 v.                                                 )       Judge John Z. Lee
                                                    )
 EQUITYBUILD, INC., EQUITYBUILD                     )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                     )
 and SHAUN D. COHEN,                                )
                                                    )
                        Defendants.                 )
                                                    )


                              FRAMING REPORT FOR GROUP 1

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

(“EquityBuild”), EquityBuild Finance, LLC (“EquityBuild Finance”), their affiliates, and the

affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the “Receivership

Defendants”), pursuant to the Court’s February 9, 2021 Order (Dkt. No. 941) states the following:

       1.      The Court has ordered a dispute resolution process whereby the 116 properties

formerly owned by EquityBuild and its affiliated entities will be divided into groups and the Court

will consider and resolve the competing claims against each of the properties in the group. You

are receiving this Framing Report because you have asserted an interest in one or more of the

properties in the first Group that is currently before the Court.

       2.      Because different claimants assert that the mortgage lien in which they hold an

interest is in the first position and should be paid before other claimants’ liens, the Court will use

this disputed claims process to determine which lien (or liens) are in fact entitled to priority, which

will determine which claimant or claimants are entitled to a distribution of the available funds from
 Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 2 of 17 PageID #:32506




the sale of that property. Through this process, claimants will be able to learn about the other

claims against the property or properties in which they assert an interest, and to explain to the

Court why their claim may be superior. Claimants whose liens are determined to be inferior are

unlikely to receive a distribution from the property sale if the liens against the property exceed the

amount of the net sales proceeds available for distribution.

       3.       A full description of the steps of this process can be found in the Court’s Order

Regarding Claims Resolution Process No. 2 (Dkt. No. 941). Note that the Receiver does not

represent any of the claimants and cannot offer advice to claimants about how to most effectively

participate in the claims process. Claimants may want to consider retaining counsel to represent

them in connection with the claims process.

       4.       Pursuant to Receiver’s Proposed Grouping of Properties (Dkt. No. 938), Group 1

will consist of the following properties:

            -   3074 Cheltenham Place a/k/a 7836 S Shore Drive (Property No. 74);
            -   7625‐33 S East End Avenue (Property No. 75);
            -   7635‐43 S East End Avenue (Property No. 76);
            -   7750‐58 S Muskegon Avenue a/k/a 2818‐36 E 78th Street (Property No. 77); and
            -   7201 S Constance Avenue a/k/a 1825‐31 E 72nd Street (Property No. 78)

       5.       All Claimants that submitted Proof of Claims against Group 1 are identified on the

attached Exhibit 1, Claims List for Group 1.

       6.       The primary, secondary, and counsel email addresses for the Claimants in Group 1

are identified on the attached Exhibit 2, Email Service List for Group 1.

       7.       The Receiver has created an email distribution list for the Email Service List, which

has the following email address to be used solely for the service of documents during the Group 1

Claims Resolution Process: EBGroup1service@rdaplaw.net.




                                                  2
 Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 3 of 17 PageID #:32507




       8.      Pursuant to the Court’s February 9, 2021 Order (Dkt. No. 940), the Proofs of Claim

and supporting documentation submitted by Claimants asserting an interest in the individual

properties in Group 1 were made available to each of the other Group 1 Claimants asserting an

interest in the same property on March 5, 2021 (Property No. 74) and March 8, 2021 (Property

Nos. 75-78.)

       9.      Pursuant to the Court’s February 9, 2021 Order (Dkt. No. 940), the EquityBuild

Document Database has been made available to any Claimant electing to purchase a license during

the period from July 1, 2021 through December 31, 2021.

       10.     A form schedule for the summary proceedings for Group 1 is attached as

Exhibit 3 hereto. Upon entry of a minute order approving the Group, the Receiver will submit a

proposed order with the dates filled in to Proposed_Order_Lee@ilnd.uscourts.gov.

       11.     Within two days of entry of the Court’s order, the Receiver will serve all claimants

in Group 1 with the standard discovery requests that have been approved by the Court. Claimants

will have 28 days to respond to these requests in accordance with the instructions set forth in the

requests.


Dated: July 6, 2021                                  Kevin B. Duff, Receiver

                                             By:     /s/ Michael Rachlis
                                                     Michael Rachlis
                                                     Jodi Rosen Wine
                                                     Rachlis Duff & Peel LLC
                                                     542 South Dearborn Street, Suite 900
                                                     Chicago, IL 60605
                                                     Phone (312) 733-3950
                                                     mrachlis@rdaplaw.net




                                                3
 Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 4 of 17 PageID #:32508




                               UUCERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2021, I electronically filed the foregoing Framing Report

for Group 1 with the Clerk of the United States District Court for the Northern District of Illinois,

using the CM/ECF system. Copies of the foregoing were served upon counsel of record via the

CM/ECF system.

       I further certify that I caused true and correct copy of the foregoing Report, to be served

upon all claimants included on the Email Service List for Group 1 by electronic mail.

       I further certify that the Report will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild


                                                      /s/ Michael Rachlis

                                                      Rachlis Duff & Peel, LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950
                                                      Fax    (312) 733-3952
                                                      mrachlis@rdaplaw.net




                                                  4
Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 5 of 17 PageID #:32509




                          EXHIBIT 1
                                                                                  Claims List for Group 1

                                    Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 6 of 17 PageID #:32510


Property Number     Property Address            Alternative Address                             Claimant Name                                 Claimed Amount         Claim Category as       Amount Claimed      Claim Number
                                                                                                                                               (Total Claimed        Identified on Claim     to be Invested in
                                                                                                                                              Amount in Claim                Form                Property
                                                                                                                                            Category as Identified
                                                                                                                                               on Claim Form)

      74          3074 Cheltenham Place         7836 S Shore Drive    1839 Fund I LLC                                                        $          90,075.00       Investor-Lender      $       50,000.00   74-367
      74          3074 Cheltenham Place         7836 S Shore Drive    Adir Hazan                                                             $         150,000.00       Investor-Lender      $       50,000.00   74-143
      74          3074 Cheltenham Place         7836 S Shore Drive    Alton Motes and Vicki Elaine Washburn JTWROS                           $         245,841.62       Investor-Lender      $       80,000.00   74-2042
      74          3074 Cheltenham Place         7836 S Shore Drive    BC57, LLC                                                              $       6,439,502.67     Institutional Lender                       74-557
      74          3074 Cheltenham Place         7836 S Shore Drive    BTRUE LLC Barry J. Oates                                               $          93,600.00        Equity Investor     $       38,400.00   74-669
      74          3074 Cheltenham Place         7836 S Shore Drive    Christopher Pong                                                       $          30,140.90       Investor-Lender      $       29,280.00   74-760
      74          3074 Cheltenham Place         7836 S Shore Drive    City of Chicago                                                        $          78,479.20             Other          $       10,812.42   74-693
      74          3074 Cheltenham Place         7836 S Shore Drive    Daniel Matthews, Leah Matthews                                         $         185,922.54       Investor-Lender      $       20,000.00   74-117
      74          3074 Cheltenham Place         7836 S Shore Drive    Danyel Tiefenbacher and Jamie Lai                                      $          51,750.99       Investor-Lender      $       50,000.00   74-510
      74          3074 Cheltenham Place         7836 S Shore Drive    Duane A Degenhardt and Linda S. Degnhardt                              $         645,000.00       Investor-Lender      $       66,684.00   74-2015
      74          3074 Cheltenham Place         7836 S Shore Drive    Erika Dietz                                                            $          20,000.00       Investor-Lender      $       50,000.00   74-1283
      74          3074 Cheltenham Place         7836 S Shore Drive    G&M You-Nique Properties, LLC                                          $          62,325.00       Investor-Lender      $       60,000.00   74-722
      74          3074 Cheltenham Place         7836 S Shore Drive    Grathia Corp                                                           $       1,184,081.00       Investor-Lender      $      100,000.00   74-1445
      74          3074 Cheltenham Place         7836 S Shore Drive    iPlan Group Agent for Custodian FBO Jyotsna Sharma IRA                 $          50,000.00       Investor-Lender      $       25,000.00   74-341
      74          3074 Cheltenham Place         7836 S Shore Drive    IPlanGroup Agent for Custodian FBO Mark Young                          $         380,000.00       Investor-Lender      $      100,000.00   74-1446
      74          3074 Cheltenham Place         7836 S Shore Drive    Ira J. Fields Living Trust, Glynis Sheppard, Trustee                   $          65,750.00    Investor-Lender and     $       50,000.00   74-1240
                                                                                                                                                                         Equity Investor
      74          3074 Cheltenham Place         7836 S Shore Drive    James Hoven                                                            $          50,000.00       Investor-Lender      $       50,000.00   74-2029
      74          3074 Cheltenham Place         7836 S Shore Drive    Jill Meekcoms (Halverson)                                              $         113,999.92       Investor-Lender      $       50,000.00   74-548
      74          3074 Cheltenham Place         7836 S Shore Drive    John Taxeras                                                           $         105,686.72       Investor-Lender      $       18,552.85   74-994
      74          3074 Cheltenham Place         7836 S Shore Drive    Joshua Morrow                                                          $          51,749.99       Investor-Lender      $       50,000.00   74-734
      74          3074 Cheltenham Place         7836 S Shore Drive    Julia Pong                                                             $          34,947.00       Investor-Lender      $       34,572.00   74-1022
      74          3074 Cheltenham Place         7836 S Shore Drive    Kenneth (Ken) and Maria (Tina) Jorgensen                               $         453,233.25       Investor-Lender      $       42,000.00   74-194
      74          3074 Cheltenham Place         7836 S Shore Drive    Kester Brothers Farm, LLC, C/O James R. Kester                         $         152,911.82       Investor-Lender      $       50,000.00   74-944
      74          3074 Cheltenham Place         7836 S Shore Drive    Kevin Randall                                                          $         200,000.00       Investor-Lender      $       50,000.00   74-811
      74          3074 Cheltenham Place         7836 S Shore Drive    KKW Investments, LLC                                                   $         100,033.40       Investor-Lender      $        1,600.00   74-336
      74          3074 Cheltenham Place         7836 S Shore Drive    Madison Trust Company Agent for Custodian FBO The Jacqueline C         $         623,489.57        Equity Investor                         74-163
                                                                      Rowe Living Trust IRA
      74          3074 Cheltenham Place         7836 S Shore Drive    Madison Trust Company Custodian FBO Robert W. Jennings                 $         309,318.75      Investor-Lender       $       74,539.00   74-241
                                                                      Account# M1605053
      74          3074 Cheltenham Place         7836 S Shore Drive    May M. Akamine for Aurora Investments, LLC (assets formerly under      $         631,739.82      Investor-Lender       $       86,515.00   74-1412
                                                                      MayREI, LLC)
      74          3074 Cheltenham Place         7836 S Shore Drive    Michael F Grant & L. Gretchen Grant (Michael F. Grant & L. Gretchen    $         695,000.00      Investor-Lender       $       50,000.00   74-393
                                                                      Grant Revocable Trust dated March 16th 2012)
      74          3074 Cheltenham Place         7836 S Shore Drive    New Move Ventures Inc. (Steven Fecko)                                  $         120,000.00      Investor-Lender       $       50,000.00   74-115
      74          3074 Cheltenham Place         7836 S Shore Drive    Optima Property Solutions, LLC                                         $         487,209.71      Investor-Lender       $       60,000.00   74-1023
      74          3074 Cheltenham Place         7836 S Shore Drive    Pat DeSantis                                                           $       2,684,539.00      Investor-Lender       $      110,000.00   74-397
      74          3074 Cheltenham Place         7836 S Shore Drive    Paul N. Wilmesmeier                                                    $         790,185.00      Investor-Lender       $       25,000.00   74-300
      74          3074 Cheltenham Place         7836 S Shore Drive    PNW Investments, LLC                                                   $         350,000.00      Investor-Lender       $       10,000.00   74-332
      74          3074 Cheltenham Place         7836 S Shore Drive    QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11 and          $          89,482.53      Investor-Lender       $       56,000.00   74-1352
                                                                      Acct# 15528-21
      74          3074 Cheltenham Place         7836 S Shore Drive    QuestIRAFBOFrancisDWebb1437711                                         $         185,819.00      Investor-Lender       $       22,035.00   74-218
      74          3074 Cheltenham Place         7836 S Shore Drive    Sam Gerber, CEO, Gerber and Associates, REI, LLC                       $         139,985.85      Investor-Lender       $       80,000.00   74-562
      74          3074 Cheltenham Place         7836 S Shore Drive    SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL                               $         235,519.28      Investor-Lender       $       41,131.00   74-347
      74          3074 Cheltenham Place         7836 S Shore Drive    Scott E Pammer                                                         $         243,954.00      Investor-Lender       $       70,000.00   74-827
      74          3074 Cheltenham Place         7836 S Shore Drive    Sidney Haggins                                                         $          85,000.00      Investor-Lender       $       30,000.00   74-1434
      74          3074 Cheltenham Place         7836 S Shore Drive    Susan Kalisiak-Tingle                                                  $         469,921.00      Investor-Lender       $       50,000.00   74-1438
      74          3074 Cheltenham Place         7836 S Shore Drive    Terry L. Merrill, Sheryl R. Merrill                                    $         299,500.00      Investor-Lender       $       50,000.00   74-602
      74          3074 Cheltenham Place         7836 S Shore Drive    TruStar Real Estate Solutions, LLC                                     $         385,000.00      Investor-Lender       $       75,000.00   74-337
      74          3074 Cheltenham Place         7836 S Shore Drive    Vladimir Matviishin                                                    $         199,075.00      Investor-Lender       $       28,075.00   74-233
      74          3074 Cheltenham Place         7836 S Shore Drive    Vladimir Matviishin, dba Network Expert                                $         138,075.00      Investor-Lender       $       28,075.00   74-1387
      74          3074 Cheltenham Place         7836 S Shore Drive    Walter T Akita and Margaret M Akita                                    $         100,000.00      Investor-Lender       $       50,000.00   74-950
      74          3074 Cheltenham Place         7836 S Shore Drive    Young Family Trust                                                     $         115,000.00      Investor-Lender       $       45,000.00   74-1452




                                                                                              1
                                                                                    Claims List for Group 1

                                      Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 7 of 17 PageID #:32511


Property Number       Property Address            Alternative Address                             Claimant Name                                   Claimed Amount         Claim Category as      Amount Claimed      Claim Number
                                                                                                                                                   (Total Claimed        Identified on Claim    to be Invested in
                                                                                                                                                  Amount in Claim                Form               Property
                                                                                                                                                Category as Identified
                                                                                                                                                   on Claim Form)

      74           3074 Cheltenham Place          7836 S Shore Drive    Yvette Nazaire Camacho (iPlanGroup Agent for Custodian FBO               $          30,000.00      Investor-Lender      $       30,000.00   74-487
                                                                        Yvette Nazaire Camacho IRA)
      75          7625-33 S East End Avenue                             Alcalli Sabat                                                            $         109,396.68      Investor-Lender      $       22,993.00   75-786
      75          7625-33 S East End Avenue                             Asians Investing In Real Estate LLC                                      $       1,278,402.00      Investor-Lender      $       50,000.00   75-503
      75          7625-33 S East End Avenue                             BC57, LLC                                                                $       6,439,502.67    Institutional Lender                       75-557
      75          7625-33 S East End Avenue                             Brad and Linda Lutz                                                      $         813,582.00      Investor-Lender      $      325,962.00   75-962
      75          7625-33 S East End Avenue                             Capital Investors, LLC                                                   $         930,376.31      Investor-Lender      $       36,207.00   75-1490
      75          7625-33 S East End Avenue                             City of Chicago                                                          $          78,479.20            Other          $        1,895.90   75-693
      75          7625-33 S East End Avenue                             Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                  $       1,031,324.00      Investor-Lender      $      176,226.00   75-180
      75          7625-33 S East End Avenue                             Geronimo Usuga Carmona                                                   $           8,937.50      Investor-Lender      $       35,667.00   75-543
      75          7625-33 S East End Avenue                             KKW Investments, LLC                                                     $         100,033.40      Investor-Lender      $       75,000.00   75-336
      75          7625-33 S East End Avenue                             Knickerbocker LLC                                                        $         102,505.16      Investor-Lender      $       39,664.00   75-2035
      75          7625-33 S East End Avenue                             Lorenzo Jaquias                                                          $          71,635.00      Investor-Lender      $       50,000.00   75-184
      75          7625-33 S East End Avenue                             Madison Trust Company Agent for Custodian FBO The Jacqueline C           $         623,489.57       Equity Investor                         75-163
                                                                        Rowe Living Trust IRA
      75          7625-33 S East End Avenue                             Michael James Guilford and Nancy Richard-Guilford, Jointly with Right    $         310,000.00      Investor-Lender      $       92,561.00   75-516
                                                                        of Survivorship
      75          7625-33 S East End Avenue                             Randall Sotka                                                            $         255,000.00      Investor-Lender      $       38,826.00   75-1207
      75          7625-33 S East End Avenue                             Robert Potter                                                            $         282,999.00      Investor-Lender      $          786.00   75-1389
      75          7625-33 S East End Avenue                             Stephan Tang                                                             $         123,256.97      Investor-Lender      $       25,185.00   75-1111
      75          7625-33 S East End Avenue                             Steven R. Bald                                                           $         586,378.00      Investor-Lender                          75-399
      75          7625-33 S East End Avenue                             Strata Trust Company FBO David J Geldart                                 $         230,621.00      Investor-Lender                          75-1010
      75          7625-33 S East End Avenue                             The Peter Paul Nuspl Living Trust                                        $       1,123,278.00      Investor-Lender      $      167,100.00   75-2044
      75          7625-33 S East End Avenue                             United Capital Properties, LLC                                           $         144,999.00      Investor-Lender      $        2,303.00   75-1480
      75          7625-33 S East End Avenue                             Wesley Pittman (Pittman Gold LLC)                                        $         180,048.45      Investor-Lender      $      150,000.00   75-469
      76          7635-43 S East End Avenue                             Arthur and Dinah Bertrand                                                $       1,000,000.00      Investor-Lender      $      217,448.00   76-890
      76          7635-43 S East End Avenue                             Arthur Bertrand                                                          $          78,079.82      Investor-Lender      $        2,875.00   76-892
      76          7635-43 S East End Avenue                             BC57, LLC                                                                $       6,439,502.67    Institutional Lender                       76-557
      76          7635-43 S East End Avenue                             Carolyn B Ucker                                                          $          50,000.00       Equity Investor     $       25,000.00   76-1099
      76          7635-43 S East End Avenue                             Cecilia Wolff                                                            $          73,887.50      Investor-Lender      $       25,000.00   76-1204
      76          7635-43 S East End Avenue                             City of Chicago                                                          $          78,479.20            Other          $          610.08   76-693
      76          7635-43 S East End Avenue                             Daniel Matthews, Leah Matthews                                           $         185,922.54      Investor-Lender      $       72,029.00   76-117
      76          7635-43 S East End Avenue                             Dennis & Mary Ann Hennefer                                               $         679,378.00      Investor-Lender      $       25,000.00   76-355
      76          7635-43 S East End Avenue                             Equity Trust Custodian FBO Dorothy Marie Baker IRA                       $          15,000.00      Investor-Lender      $       10,000.00   76-2007
      76          7635-43 S East End Avenue                             Frank Starosciak                                                         $          47,407.14      Investor-Lender      $       17,125.00   76-1239
      76          7635-43 S East End Avenue                             Gary R Burnham Jr Solo401K Trust                                         $          42,029.00      Investor-Lender      $       42,029.00   76-1067
      76          7635-43 S East End Avenue                             iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA             $          71,321.00      Investor-Lender      $       10,000.00   76-448
      76          7635-43 S East End Avenue                             James Clements                                                           $         185,910.00      Investor-Lender      $       20,000.00   76-1402
      76          7635-43 S East End Avenue                             Jeffry M. Edwards                                                        $          50,000.00      Investor-Lender      $       50,000.00   76-666
      76          7635-43 S East End Avenue                             JK Electron, Inc., Jan Kobylarczyk                                       $          13,250.00       Trade Creditor      $       13,250.00   76-1297
      76          7635-43 S East End Avenue                             John Bloxham                                                             $          51,500.00      Investor-Lender      $       50,000.00   76-1012
      76          7635-43 S East End Avenue                             Lorenzo Jaquias                                                          $          71,635.00      Investor-Lender      $       50,000.00   76-184
      76          7635-43 S East End Avenue                             Manoj Donthineni                                                         $          71,544.30      Investor-Lender      $       41,007.00   76-1357
      76          7635-43 S East End Avenue                             Michael James Guilford and Nancy Richard-Guilford, Jointly with Right    $         310,000.00      Investor-Lender      $       57,439.00   76-516
                                                                        of Survivorship
      76          7635-43 S East End Avenue                             Paul N. Wilmesmeier                                                      $         790,185.00      Investor-Lender      $       50,000.00   76-300
      76          7635-43 S East End Avenue                             Penny W Goree                                                            $          36,000.00       Equity Investor     $       50,000.00   76-236
      76          7635-43 S East End Avenue                             QCH Investment Trust                                                     $          50,000.00      Investor-Lender      $       50,000.00   76-1436
      76          7635-43 S East End Avenue                             Robert Guiney                                                            $         112,260.00      Investor-Lender      $       18,250.00   76-798
      76          7635-43 S East End Avenue                             Steven R. Bald                                                           $         586,378.00      Investor-Lender                          76-399
      76          7635-43 S East End Avenue                             THE INCOME FUND, LLC Thomas Garlock, Managing Member                     $         771,830.76      Investor-Lender      $       80,000.00   76-1421
      76          7635-43 S East End Avenue                             The Peter Paul Nuspl Living Trust                                        $       1,123,278.00      Investor-Lender      $       50,000.00   76-2044
      76          7635-43 S East End Avenue                             Tiger Chang Investments LLC                                              $          49,000.00      Investor-Lender      $       25,000.00   76-164




                                                                                                 2
                                                                                    Claims List for Group 1

                                     Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 8 of 17 PageID #:32512


Property Number       Property Address           Alternative Address                             Claimant Name                                 Claimed Amount          Claim Category as        Amount Claimed      Claim Number
                                                                                                                                                (Total Claimed         Identified on Claim      to be Invested in
                                                                                                                                               Amount in Claim                 Form                 Property
                                                                                                                                             Category as Identified
                                                                                                                                                on Claim Form)

      76          7635-43 S East End Avenue                             Total Return Income Fund, LLC Thomas Garlock, Managing Member         $       1,571,886.00         Investor-Lender      $      520,000.00   76-1366
      76          7635-43 S East End Avenue                             Trey Hopkins                                                          $         100,000.00         Investor-Lender      $      100,000.00   76-714
      76          7635-43 S East End Avenue                             Umbrella Investment Partners                                          $          72,894.00         Investor-Lender      $       12,833.00   76-1167
      76          7635-43 S East End Avenue                             Winnie Quick Blackwell (née Winnie Jannett Quick)                     $          11,000.00         Investor-Lender      $       11,000.00   76-102
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Alton Motes (Alton P. Motes Trust UTA 12-15-11)                       $         245,841.62         Investor-Lender      $       43,000.00   77-2042
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Arthur and Dinah Bertrand                                             $       1,000,000.00         Investor-Lender      $      100,000.00   77-890
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)    $         258,060.00       Investor-Lender and                        77-2008
                                                                                                                                                                            Equity Investor
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   BC57, LLC                                                             $       6,439,502.67       Institutional Lender                       77-557
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Celia Tong Revocable Living Trust Dated December 22, 2011                                          Investor-Lender      $       25,000.00   77-287
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Christopher Wilson and Brittny Wilson (Niosi)                         $          52,000.00         Investor-Lender      $       50,000.00   77-807
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   CLD Construction, Inc. (Doru Unchias)                                 $         434,935.00    Independent Contractor    $       49,000.00   77-1454
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   DANIEL J MARTINEAU                                                    $         321,016.60         Investor-Lender      $      100,000.00   77-1299
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Danielle DeVarne                                                      $         150,000.00         Investor-Lender      $       50,000.00   77-679
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Derrick, Horace                                                       $         100,000.00         Investor-Lender      $      100,000.00   77-2016
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Fraser Realty Investments, LLC                                        $         120,000.00         Investor-Lender      $      100,000.00   77-1079
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Girl Cat Capital West LLC, Valentina Salge, President                 $         212,145.00         Investor-Lender      $       25,000.00   77-350
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Henry D. Gallucci                                                     $          77,000.00         Investor-Lender      $       60,000.00   77-2059
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member           $         505,000.00         Investor-Lender      $      125,000.00   77-101
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   iPlan Group FBO Randall Pong IRA                                      $          60,568.03      Investor-Lender and                         77-728
                                                                                                                                                                            Equity Investor
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   iPlanGroup Agent for Custodian FBO Charles Michael Anglin             $         238,889.23         Investor-Lender      $       10,633.00   77-331
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Jason Ragan - TSA                                                     $         327,324.29          Equity Investor     $        2,022.00   77-797
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   John E. Wysocki                                                       $         117,000.00          Equity Investor                         77-740
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   John Taxeras                                                          $         105,686.72          Equity Investor     $       21,400.00   77-994
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP           $         100,000.00         Investor-Lender      $      100,000.00   77-1475
                                                                        IRA acct # 7422686172
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Maher, Avery (Christopher Maher CESA)                                 $          11,000.00       Investor-Lender        $       11,000.00   77-2080
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Maher, Christopher                                                    $          30,500.00       Investor-Lender        $       14,000.00   77-2036
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Maher, Gavin (Christopher Maher, CESA)                                $          15,000.00       Investor-Lender        $       15,000.00   77-2081
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Maher, Travis (Christopher Maher, CESA)                               $          10,000.00       Investor-Lender        $       10,000.00   77-2082
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Mark P. Mouty                                                         $         180,702.77       Investor-Lender        $       50,000.00   77-165
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Mark Young                                                            $         366,131.08       Investor-Lender        $      100,000.00   77-1154
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Matthew Boyd                                                          $         405,000.00       Investor-Lender        $       50,000.00   77-2060
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   May M. Akamine for Aurora Investments, LLC (assets formerly under     $         631,739.82       Investor-Lender        $       25,000.00   77-1412
                                                                        MayREI, LLC)
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   May M. Akamine for Aurora Investments, LLC (assets formerly under     $         631,739.82       Investor-Lender        $        2,005.00   77-1412
                                                                        MayREI, LLC)
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Paul N. Wilmesmeier                                                   $         790,185.00       Investor-Lender        $       50,000.00   77-300
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Paul Scribner                                                         $         200,000.00       Investor-Lender        $        6,708.00   77-1135
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   QuestIRAFBOFrancisDWebb1437711                                        $         185,819.00       Investor-Lender        $       50,000.00   77-218
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Scott E Pammer                                                        $         243,954.00       Investor-Lender        $       70,000.00   77-827
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Self Directed IRA Services, Inc., Custodian FBO Ping Liu IRA          $          57,290.32       Investor-Lender        $       50,000.00   77-544
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Spectra Investments LLC/ Deborah L. Mullica                           $         579,288.00       Investor-Lender        $       82,255.00   77-1220
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Steven and Linda Lipschultz                                           $         350,360.00       Investor-Lender        $      100,000.00   77-1442
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Terry L. Merrill, Sheryl R. Merrill                                   $         299,500.00       Investor-Lender        $       49,500.00   77-602
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   The Anchor Group LLC - Ronald J. Hansen, Managing Partner (c/o        $          25,000.00       Investor-Lender        $       25,000.00   77-949
                                                                        Viola Hansen)
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   The Edward Falkowitz Living Trust                                     $         305,584.73       Investor-Lender                            77-575
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   THE INCOME FUND, LLC Thomas Garlock, Managing Member                  $         771,830.76       Investor-Lender        $      150,000.00   77-1421
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   The Mennco Properties, LLC. Solo 401K Plan (by Robert Mennella        $          50,000.00       Investor-Lender        $       50,000.00   77-1032
                                                                        Managing Partner)
      77          7750-58 S Muskegon Avenue     2818-36 E 78th Street   Thomas F. Gordon                                                      $         200,000.00        Equity Investor       $      100,000.00   77-2023




                                                                                                3
                                                                                     Claims List for Group 1

                                      Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 9 of 17 PageID #:32513


Property Number       Property Address            Alternative Address                              Claimant Name                                Claimed Amount          Claim Category as       Amount Claimed      Claim Number
                                                                                                                                                 (Total Claimed         Identified on Claim     to be Invested in
                                                                                                                                                Amount in Claim                 Form                Property
                                                                                                                                              Category as Identified
                                                                                                                                                 on Claim Form)

      77          7750-58 S Muskegon Avenue      2818-36 E 78th Street   Walter Akita                                                          $          50,000.00        Investor-Lender      $       50,000.00   77-1361
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Aaron Beauclair                                                       $          40,000.00        Investor-Lender      $       10,000.00   78-408
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Arthur and Dinah Bertrand                                             $       1,000,000.00        Investor-Lender      $      100,000.00   78-890
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)    $         258,060.00      Investor-Lender and                        78-2008
                                                                                                                                                                            Equity Investor
      78           7201 S Constance Avenue       1825-31 E 72nd Street   BC57, LLC                                                             $       6,439,502.67      Institutional Lender                       78-557
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Cecilia Wolff (iPlan Group Agent for Custodian FBO Cecilia Wolff)     $          73,887.50        Investor-Lender                          78-1204
      78           7201 S Constance Avenue       1825-31 E 72nd Street   City of Chicago                                                       $          78,479.20              Other          $        8,124.80   78-693
      78           7201 S Constance Avenue       1825-31 E 72nd Street   CLD Construction, Inc. (Doru Unchias)                                 $         434,935.00    Independent Contractor   $      131,000.00   78-1454
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA               $       1,031,324.00        Investor-Lender      $       17,374.00   78-180
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Girl Cat Capital West LLC, Valentina Salge, President                 $         212,145.00        Investor-Lender      $       16,574.00   78-350
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Initium LLC/Harry Saint-Preux                                         $         150,000.00        Investor-Lender      $       50,000.00   78-968
      78           7201 S Constance Avenue       1825-31 E 72nd Street   James Tutsock                                                         $         900,000.00        Investor-Lender                          78-2057
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Jason Ragan - TSA                                                     $         327,324.29         Equity Investor     $        4,747.00   78-797
      78           7201 S Constance Avenue       1825-31 E 72nd Street   John P. Sullivan                                                      $         107,000.00        Investor-Lender      $       50,000.00   78-660
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Kelly E Welton (iPlanGroup Agent for Custodian FBO Kelly Welton,      $          83,813.00        Investor-Lender      $       31,233.00   78-310
                                                                         IRA)
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Kirk Road Investments, LLC                                            $         434,195.69       Investor-Lender       $       63,000.00   78-755
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Lori Moreland                                                         $          21,574.00       Investor-Lender       $       10,074.00   78-805
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Lori Moreland                                                         $          52,233.00       Investor-Lender       $       48,087.00   78-823
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Lori Moreland                                                         $         102,348.00       Investor-Lender       $       52,348.00   78-822
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Michael Borgia                                                        $       1,253,784.00       Investor-Lender       $      669,327.00   78-231
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Michael C. Jacobs                                                     $         178,833.00        Equity Investor      $       25,000.00   78-2031
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Pat DeSantis                                                          $       2,684,539.00       Investor-Lender       $      171,439.00   78-397
      78           7201 S Constance Avenue       1825-31 E 72nd Street   PNW Investments, LLC                                                  $         350,000.00       Investor-Lender       $       50,000.00   78-332
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Property Solutions LLC, Kevin Bybee (managing member)                 $          60,000.00       Investor-Lender       $       60,000.00   78-268
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Provident Trust Group, LLC FBO Stephan Tang IRA                       $          71,815.00       Investor-Lender       $       35,345.00   78-172
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Rene Hribal                                                           $       1,525,473.04       Investor-Lender       $      439,517.00   78-768
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Reynald Lalonde & Chantal Lemaire                                     $          51,000.00       Investor-Lender       $       50,000.00   78-327
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Robert Potter                                                         $         282,999.00       Investor-Lender       $        2,796.00   78-1389
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Sidney Haggins                                                        $          70,000.00       Investor-Lender       $       50,000.00   78-1431
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Steven J. Talyai                                                      $         175,000.00       Investor-Lender                           78-131
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Steven K. Chennappan IRA # 17293-31                                   $         128,000.00       Investor-Lender       $       10,000.00   78-206
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Towpath Investments LLC - Robert Kessing (manager)                    $         135,000.00       Investor-Lender       $       50,000.00   78-338
      78           7201 S Constance Avenue       1825-31 E 72nd Street   US Freedom Investments, LLC                                           $         175,500.00       Investor-Lender       $       25,000.00   78-1234
      78           7201 S Constance Avenue       1825-31 E 72nd Street   Victor Shaw                                                           $         296,025.03       Investor-Lender       $       55,000.00   78-1040




                                                                                                  4
Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 10 of 17 PageID #:32514




                           EXHIBIT 2
                                        Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 11 of 17 PageID #:32515
                                                                                                        Email Service List for Group 1



  Claim                               Claimant Name                                         Primary Email                      Secondary Contact Name                 Secondary Email                        Counsel
Numbers
74‐367  1839 Fund I LLC                                                       Vincent@1839AM.com                           Michael Kurtz                  mkurtz@kalawchicago.com            mkurtz@kalawchicago.com
                                                                              info@1839AM.com
78‐408    Aaron Beauclair                                                     abeauclair@gmail.com
74‐143    Adir Hazan                                                          adir.hazan@gmail.com
74‐786    Alcalli Sabat                                                       elsabat84@yahoo.com
77‐2042   Alton Motes (Alton P. Motes Trust UTA 12‐15‐11)                     altonmotes@gmail.com
74‐2042   Alton Parnell Motes and Vicki Elaine Washburn                       altonmotes@gmail.com
76‐890    Arthur and Dinah Bertrand                                           Outofafrica05@gmail.com
77‐890
78‐890
76‐892    Arthur Bertrand                                                     outofafrica05@gmail.com
75‐503    Asians Investing In Real Estate LLC                                 annliu49@yahoo.com                           Chuchun Liu                    annliu49@yahoo.com                 msmith@smithlawchicago.com
74‐557    BC57, LLC                                                           jjarjosa@bloomfieldcapital.com               Scott Kite, David Hart and     skitei@honigman.com                jsgroi@honigman.com
75‐557                                                                                                                     Michael Gilman                 DHART@MADDINHAUSER.COM             MGilman@dykema.com
76‐557                                                                                                                                                    mgilman@dykema.com
77‐557
78‐557
75‐962    Brad and Linda Lutz                                                 Linda.lutz@creeksideequities.com
74‐669    BTRUE LLC Barry J. Oates                                            oatesbk@gmail.com
75‐1490   Capital Investors, LLC                                              shuvam@ciholdingsgroup.com                   Michelle LaGrotta              mlagrotta@gkwwlaw.com              mlagrotta@gkwwlaw.com
                                                                                                                                                                                             scondon@gkwwlaw.com
                                                                                                                                                                                             tgardiner@gkw‐law.com
76‐1099   Carolyn B Ucker                                                     scott@pch1motorsports.com
76‐1204   Cecilia Wolff (iPlan Group Agent for Custofian FBO Cecilia Wolff)   wolff.c@sbcglobal.net
78‐1204
77‐287    Celia Tong Revocable Living Trust Dated December 22, 2011           celiayt@hotmail.com
77‐2036   Christopher Maher                                                   topher93@optonline.net
74‐760    Christopher Pong                                                    christopher.pong@gmail.com
77‐807    Christopher Wilson and Brittny Wilson (Niosi)                       Chrisw3521@gmail.com
                                                                              Brittnywilson128@gmail.com
                                                                              brittnyniosi@gmail.com
74‐693    City of Chicago                                                                                                  John Cicchetti and Brandon     John.Cicchetti@cityofchicago.org   kristina.mcclure@cityofchicago.org
75‐693                                                                                                                     Hudson                         Brandon.Hudson@cityofchicago.org
76‐693
78‐693
77‐1454   CLD Construction, Inc. (Doru Unchias)                               rgolding@goldinglaw.net                      Richard N. Golding             rgolding@goldinglaw.net
78‐1454
77‐1299   DANIEL J MARTINEAU                                                  djmartineau59@gmail.com
74‐117    Daniel Matthews, Leah Matthews                                      leah97@gmail.com
76‐117
77‐679    Danielle DeVarne                                                    dvar143@gmail.com
74‐510    Danyel Tiefenbacher and Jamie Lai                                   danynla@aol.com
                                                                              laijamie1@gmail.com
76‐355    Dennis & Mary Ann Hennefer                                          dhennefer@juno.com
74‐2015   Duane A Degenhardt and Linda S. Degnhardt                           sherrydegenhardt@gmail.com
77‐2008   Ed A Bancroft                                                       edabancroft@yahoo.com
78‐2008
75‐180    Edge Investments, LLC, Janet F. Turco, Owner/Member IRA             janetfturco@gmail.com
78‐180
76‐2007   Equity Trust Custodian FBO Dorothy Marie Baker IRA                  v.virgin@trustetc.com
74‐1283   Erika Dietz                                                         ekdietz@gmail.com
76‐1239   Frank Starosciak                                                    fstaros@yahoo.com                            James Gambles ‐ CamaPlan IRA   jgambles@camaplan.com
                                                                                                                           Administrator
77‐1079   Fraser Realty Investments, LLC                                      garyboz@yahoo.com                            Gary L Bozlinski               garyboz@yahoo.com
74‐722    G&M You‐Nique Properties, LLC                                       mgonz53@cox.net



                                                                                                                 Page 1 of 4
                                         Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 12 of 17 PageID #:32516
                                                                                                       Email Service List for Group 1



  Claim                                Claimant Name                                       Primary Email                      Secondary Contact Name               Secondary Email                 Counsel
Numbers
76‐1067   Gary R Burnham Jr Solo 401K Trust                                   garyburnhamjr@gmail.com
75‐543    Geronimo Usuga Carmona                                              g.usuga@outlook.com
77‐350    Girl Cat Capital West LLC, Valentina Salge, President               valentinasalge@gmail.com
78‐350
74‐1445   Grathia Corp                                                        adooleyt26@yahoo.com                        Alan Dooley                  adooleyt26@yahoo.com
77‐2059   Henry D. Gallucci                                                   topher93@optonline.net
77‐101    Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member         janetfturco@gmail.com
77‐2016   Horace Derrick                                                      horace.derrick@yahoo.com
78‐968    Initium LLC/Harry Saint‐Preux                                       hsaintpreux@gmail.com
74‐341    iPlan Group Agent for Custodian FBO Jyotsna Sharma IRA              jyotsna.meh@gmail.com
77‐728    iPlan Group FBO Randall Pong IRA                                    mom.akamine@gmail.com                       May Akamine                  may.m.akamine@gmail.com
77‐331    iPlanGroup Agent for Custodian FBO Charles Michael Anglin           invest@iplangroup.com
76‐448    iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA        laurabanasik@yahoo.com                      Michael Dirnberger           mikedirn@gmail.com
74‐1446   IPlanGroup Agent for Custodian FBO Mark Young                       LCipriano@iplangroup.com                    Mark Young                   myoung@mcmorin.com
74‐1240   Ira J. Fields Living Trust, Glynis Sheppard, Trustee                universal1kemet@gmail.com                   Alicia Sheppard              alsjmp22@gmail.com
76‐1402   James Clements                                                      jclements@rcn.com
74‐2029   James Hoven                                                         jlhoven1@hotmail.com
78‐2057   James Tutsock                                                       jkingtut@yahoo.com
77‐797    Jason Ragan ‐ TSA                                                   jason.ragan@nbfar.com
78‐797
76‐666    Jeffry M. Edwards                                                   jeffryedwards22@gmail.com
                                                                              jedwards@mwblawfirm.com
74‐548    Jill Meekcoms (Halverson)                                           jillmeekcoms@yahoo.com
76‐1297   JK Electron, inc., Jan Kobylarczyk                                  jk.electron@yahoo.com
76‐1012   John Bloxham                                                        databack48@hotmail.com
77‐740    John E. Wysocki                                                     java2036@gmail.com
78‐660    John P. Sullivan                                                    jsullivannn@yahoo.com
74‐994    John R Taxeras                                                      jtaxeras@gmail.com
77‐994
74‐734    Joshua Morrow                                                       josmorro@gmail.com
74‐1022   Julia Pong                                                          pong.julia@gmail.com
78‐310    Kelly E. Welton (iPlanGroup Agent for Custodian FBO Kelly Welton)   kelwelrt@gmail.com                          Sherry Hursey Cowling        sherryhursey@yahoo.com

74‐194    Kenneth (Ken) and Maria (Tina) Jorgensen                            rock451@comcast.net
74‐944    Kester Brothers Farm, LLC, C/O James R. Kester                      James@jameskester.com                       Lesa A Kapustka              lesa_jo@yahoo.com
74‐811    Kevin Randall                                                       krandall7128@gmail.com
77‐1475   Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP         compliance@kingdomtrust.com                 Louis Duane Velez            whatsupdoc123@sbcglobal.net
                                                                              info@kingdomtrust.com
78‐755    Kirk Road Investments, LLC                                          johnson.ma@sbcglobal.net                    Jerry Crotty                 jcrotty@rieckcrotty.com       kbrown@rieckcrotty.com
74‐336    KKW Investments, LLC                                                pnwilmesmeier@charter.net
75‐336
75‐2035   Knickerbocker LLC                                                   alanskmn@yahoo.com
75‐184    Lorenzo J Jaquias                                                   hiloboy@live.com
76‐184
78‐805    Lori Moreland                                                       RussellRMoreland@gmail.com                  Russ Moreland                RussellRMoreland@gmail.com
78‐822
78‐823
74‐163    Madison Trust Company Agent for Custodian FBO The Jacqueline C      jacro2021@gmail.com
75‐163    Rowe Living Trust IRA
74‐241    Madison Trust Company Custodian FBO Robert W. Jennings Account#     jennings_robertw@yahoo.com
          M1605053
77‐2080   Maher, Avery (Christopher Maher CESA)                               topher93@optonline.net
77‐2081   Maher, Gavin (Christopher Maher, CESA)                              topher93@optonline.net
77‐2082   Maher, Travis (Christopher Maher CESA)                              topher93@optonline.net
76‐1357   Manoj Donthineni                                                    manojdo@yahoo.com



                                                                                                                Page 2 of 4
                                        Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 13 of 17 PageID #:32517
                                                                                                             Email Service List for Group 1



  Claim                                Claimant Name                                            Primary Email                       Secondary Contact Name               Secondary Email                 Counsel
Numbers
77‐165    Mark P. Mouty                                                           utahpowder@live.com
77‐1154   Mark Young                                                              myoung@mcmorin.com
77‐2060   Matthew Boyd                                                            toramba@sbcglobal.net
74‐1412   May M. Akamine for Aurora Investments, LLC (assets formerly under       may.m.akamine@gmail.com                       Randall G. Pong              mayreihi@gmail.com
77‐1412   MayREI, LLC)
78‐231    Michael Borgia                                                          mtborgia@gmail.com
78‐2031   Michael C. Jacobs                                                       paradiseparke@frontier.com                                                                               mstein@boodlaw.com
                                                                                                                                                                                           mperez@boodlaw.com
                                                                                                                                                                                           ldreifus@boodlaw.com
74‐393    Michael F Grant & L. Gretchen Grant (Michael F. Grant & L. Gretchen     mfgrant84@gmail.com                           Gretchen Grant               Lgretchen44@gmail.com
          Grant Revocable Trust dated March 16th 2012)
75‐516    Michael James Guilford and Nancy Richard‐Guilford, Jointly with Right   mjguilford@yahoo.com
76‐516    of Survivorship
74‐115    New Move Ventures Inc. (Steven Fecko)                                   STEVENFECKO@MSN.COM
74‐1023   Optima Property Solutions, LLC                                          jean‐marc.cabrol@hpe.com                                                                                 psl@ditommasolaw.com
74‐397    Pat DeSantis                                                            desantispat@hotmail.com
78‐397
74‐300    Paul N. Wilmesmeier                                                     paul@gogc.com
76‐300
77‐300
77‐1135   Paul Scribner                                                           pscribner3@gmail.com                          Willie F. Jones              pscribner3@gmail.com
76‐236    Penny W Goree                                                           penny.goree@gmail.com
74‐332    PNW Investments, LLC                                                    pwilmesmeier@gogenevacapital.com
78‐332
78‐268    Property Solutions LLC, Kevin Bybee (managing member)                   kevin‐bybee@att.net
78‐172    Provident Trust Group, LLC FBO Stephan Tang IRA                         stetang@yahoo.com                             Stephan Tang                 stetang@yahoo.com
76‐1436   QCH Investment Trust                                                    qchinvtr@gmail.com                            Christopher A Hayden         qchinvtr@gmail.com
74‐218    Quest IRA FBO Francis D Webb 1437711                                    dwoodywebb@gmail.com
77‐218
74‐1352   QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282‐11 and           specialservices@questtrust.com                Francisco A. Romero Sr.      rebecaromero2001@gmail.com
          #15528‐21
75‐1207   Randall Sotka                                                           sotka@msn.com
78‐768    Rene Hribal                                                             rhribal@yahoo.com                             David G. Weibel              dweibel@khwlaw.com
78‐327    Reynald Lalonde & Chantal Lemaire                                       rcvg2000@hotmail.com
76‐798    Robert Guiney                                                           bobguiney@yahoo.com                           Stephen Lofaso               sdlofaso@lofasopllc.com
75‐1389   Robert Potter                                                           mauizowi@gmail.com
78‐1389
74‐562    Sam Gerber, CEO, Gerber and Associates, REI, LLC                        alg9@comcast.net
74‐347    SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL                                drgsamuel@yahoo.com
74‐827    Scott E Pammer                                                          scottpammer@comcast.net
77‐827
77‐544    Self Directed IRA Services, Inc., Custodian FBO Ping Liu IRA            Service@StrataTrust.com                       Ping Liu                     pingliu2001@yahoo.com
74‐1434   Sidney Haggins                                                          swhaggins@gmail.com                           Equity Trust                 help@trustetc.com
78‐1431
77‐1220   Spectra Investments LLC/ Deborah L. Mullica                             deborah@mullica.net                           Lisha McKinley, Esq.         mckinleyL@s‐d.com             haskinst@s‐d.com
75‐1111   Stephan Tang                                                            stetang@yahoo.com
77‐1442   Steven and Linda Lipschultz                                             stevelipz@outlook.com
78‐131    Steven J. Talyai                                                        Digiventure@hotmail.com
                                                                                  Talyaisj@gmail.com
78‐206    Steven K. Chennappan IRA # 17293‐31                                     schennappan@yahoo.com
75‐399    Steven R. Bald                                                          SB9443@ATT.COM                                                             ZCMYKRG@YAHOO.COM
76‐399
75‐1010   Strata Trust Company FBO David J Geldart                                info@StrataTrust.com                          David J Geldart              djgeldart@gmail.com
74‐1438   Susan Kalisiak‐Tingle                                                   susankalisiak@icloud.com




                                                                                                                      Page 3 of 4
                                          Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 14 of 17 PageID #:32518
                                                                                                       Email Service List for Group 1



  Claim                                 Claimant Name                                      Primary Email                      Secondary Contact Name              Secondary Email                 Counsel
Numbers
74‐602    Terry L. Merrill, Sheryl R. Merrill                                 mainship321@yahoo.com
77‐602
77‐949    The Anchor Group LLC ‐ Ronald J. Hansen, Managing Partner           vihansen@comcast.net
77‐575    The Edward Falkowitz Living Trust                                   ed.falkowitz00@gmail.com                                                                              DMorriss@hinshawlaw.com
76‐1421   THE INCOME FUND, LLC Thomas Garlock, Managing Member                thom@TetonLandDevelopment.com
77‐1421
77‐1032   The Mennco Properties, LLC Solo 401K Plan (by Robert Mennella       rob.mennella@gmail.com
          Managing Partner)
75‐2044   The Peter Paul Nuspl Living Trust                                   peter07@comcast.net                         Michelle A. Dunn             michelle.dunn@comcast.net
76‐2004
77‐2023   Thomas F. Gordon                                                    torm@goldenheritageinsurance.com
76‐164    Tiger Chang Investments LLC                                         annliu49@yahoo.com                          Chuchun Liu                  annliu49@yahoo.com           msmith@smithlawchicago.com
76‐1366   Total Return Income Fund, LLC Thomas Garlock, Managing Member       thom@TetonLandDevelopment.com

78‐338    Towpath Investments LLC ‐ Robert Kessing (manager)                  bobkessing@aol.com
76‐714    Trey Hopkins                                                        Treyhopkins@gmail.com
74‐337    TruStar Real Estate Solutions, LLC                                  jdferrara@yahoo.com
76‐1167   Umbrella Investment Partners                                        jimrglobal@gmail.com                        Matthew D. Robinson          matt@mdrlawoffice.com
75‐1480   United Capital Properties, LLC                                      adooleyt26@yahoo.com                        Alan P Dooley                adooleyt26@yahoo.com
78‐1234   US Freedom Investments, LLC                                         kscheel22@gmail.com
78‐1040   Victor Shaw                                                         victorshaw@yahoo.com
74‐233    Vladimir Matviishin                                                 vlad94103@gmail.com
74‐1387   Vladimir Matviishin, dba Network Expert                             netexpert33@gmail.com                       Vladimir Matviishin          vlad94103@gmail.com
77‐1361   Walter Akita                                                        wandmakita@comcast.net                      Mark Akita                   akitamark@gmail.com
74‐950    Walter T Akita and Margaret M Akita                                 wandmakita@comcast.net                      Mark Akita                   akitamark@gmail.com
75‐469    Wesley Pittman (Pittman Gold LLC)                                   wp20774@comcast.net
76‐102    Winnie Quick Blackwell (née Winnie Jannett Quick)                   wjquick32@gmail.com
74‐1452   Young Family Trust                                                  myoung@mcmorin.com
74‐487    Yvette Nazaire Camacho (iPlanGroup Agent for Custodian FBO Yvette   yncamacho@gmail.com
          Nazaire Camacho IRA)




                                                                                                                Page 4 of 4
Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 15 of 17 PageID #:32519




                           EXHIBIT 3
                  Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 16 of 17 PageID #:32520




                                               PROPOSED SCHEDULE
                                          FOR THE SUMMARY PROCEEDINGS


                      Discovery Event                                  Deadline Calculation               Deadline Date


Receiver to serve Order approving the Group                 2 business days of Court’s entry of Order
                                                            commencing proceedings for the Group


Receiver to serve approved standard discovery requests on all 2 business days of Court’s entry of Order
claimants included on the Email Service List for the Group    commencing proceedings for the Group


Deadline for Claimants to respond to standard discovery 28 days from service of standard discovery
requests                                                requests


Additional discovery requests are due                       14 days after deadline for responses to
                                                            standard discovery


Deadline for Claimants to respond to additional discovery 28 days after service of additional discovery
requests                                                  requests


Deadline to complete Discovery                              120 days from the Order commencing
                                                            proceedings for the Group


Receiver’s Disclosure of Avoidance Claims is due            14 days after completion of all discovery
                  Case: 1:18-cv-05587 Document #: 1004 Filed: 07/06/21 Page 17 of 17 PageID #:32521




Deadline for any of the lienholders to request leave of Court to 7 days after filing of Receiver’s Disclosure of
take additional discovery relevant to the Receiver’s claim       Avoidance Claims


Position Statements by Claimants and SEC are due                  21 days after filing of Receiver’s Disclosure
                                                                  of Avoidance Claims


Receiver’s Submission regarding the claims and in support of 21 days after Claimants and SEC submissions
any avoidance actions due


Claimants’ and the SEC’s Responsive Statements are due            14 days after the deadline for the Receiver’s
                                                                  Submission


Hearing on competing claims and any avoidance claims             To be scheduled by the Court
